Name: 79/257/EEC: Commission Decision of 21 February 1979 authorizing the French Republic not to apply Community treatment to tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain and other kinds of pottery, falling within heading No 69.11 and subheadings 69.12 C and D of the Common Customs Tariff, originating in the People' s Republic of China and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-08

 nan